      Case: 1:18-cv-00349 Document #: 123 Filed: 05/01/19 Page 1 of 4 PageID #:1382




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

D.A.N. JOINT VENTURE III, L.P.,                   )
as Assignee of Bankruptcy Trustee                 )
Richard M. Fogel, the Chapter 7 Trustee           )
for the Bankruptcy Estate of Debtor               )
Nicholas S. Gouletas,                             )
                                                  )
                       Plaintiff,                 )
                                                  )
vs.                                               )           No. 1:18-cv-00349
                                                  )
DOROTHEA TOURIS, et al.,                          )
                                                  )
                       Defendants.                )

                           RULE 26(f) INITIAL STATUS REPORT

         In accordance with the Court's June 1, 2017 Standing Order requiring Rule 26(f) Initial

Status Report, the undersigned parties respond as follows:

         A.     The attorneys of record are as listed on the attached Service List.

         B.     Plaintiff asserts federal jurisdiction is based on 28 U.S.C. §1334 and diversity

jurisdiction under 28 U.S.C. §1332.

         C.     The nature of the claims is fairly summarized in this Court's Memorandum

Opinions dated March 19, 2019 (D.N. 115) and March 20, 2019 (D.N. 116).

         D.     All Defendants as set forth in the Second Amended Complaint (D.N. 120) have

been served.

         E.     The principal legal issues are fairly summarized in this Court's Memorandum

Opinions dated March 19, 2019 (D.N. 115) and March 20, 2019 (D.N. 116).

         F.     Most of the principal factual issues are fairly summarized in this Court's

Memorandum Opinions dated March 19, 2019 (D.N. 115) and March 20, 2019 (D.N. 116). The
   Case: 1:18-cv-00349 Document #: 123 Filed: 05/01/19 Page 2 of 4 PageID #:1383




claim against Adler, however, was not addressed in previous motion practice or the resulting

opinions. The principal legal issue with respect to the claim against Adler is whether a judgment

debtor’s (Gouletas) payment to one judgment creditor (Adler) over other judgment creditors can

be considered a fraudulent transfer.

        G.     A jury trial has been requested.

        H.     Plaintiff and Defendants Adler, Touris, Beermann Pritikin, Warady & Davis, and

Spanos have submitted their Mandatory Initial Disclosure Responses as required by the Mandatory

Initial Discovery Pilot Project Standing Order. The remaining Defendants shall file their

Mandatory Initial Discovery Responses in compliance with the above Standing Order by May 21,

2019.

        I.     The suggested cut-off date for fact discovery is nine months from the date of this

Report. Defendant Adler, however, does not believe nine additional months of fact discovery

are required to address the claim against him.

        J.     The earliest date that the parties would be ready for trial is fifteen months from the

date of this Report. The expected length of the trial is two weeks.

        K.     The parties do not consent to proceed before a Magistrate Judge.

        L.     Plaintiff and some of the Defendants have had some preliminary settlement

discussions.

        M.     The parties do not request a settlement conference until after more discovery has

been conducted, including depositions.




        Dated: May __, 2019                             Respectfully submitted,




                                                  -2-
 Case: 1:18-cv-00349 Document #: 123 Filed: 05/01/19 Page 3 of 4 PageID #:1384




ARMSTRONG LAW FIRM PC                       NICHOLAS G. GRAPSAS, LTD.


By: __________________________               By: _______________________________
    F. Dean Armstrong, Esq.                       Nicholas G. Grapsas, Esq.
23353 S. 88th Avenue                         1642 Colonial Parkway, 2nd Floor
Frankfort, IL 60423                          Inverness, IL 60067
Tel: 815/464-4243                            Tel: 847/963-0100
armstronglaw@sbcglobal.net                   nick@grapsaslaw.com
Attorneys for Plaintiff                      Attorneys for Defendant Dorothea Touris
D.A.N. Joint Venture III, L.P.

CHEN ROBERTS                                 FUCHS & ROSELLI, LTD.


By: _____________________________            By: ____________________________
     John Chen, Esq.                              Scott A. Nehls, Esq.
33 North Dearborn Street, Suite 1420         440 W. Randolph Street, Suite 500
Tel: 312/782-5630                            Chicago, IL 60606
jchen@chenrobertslaw.com                     Tel: 312/651-2400
Attorneys for Defendants Steven E.           snehls@frltd.com
Gouletas; Irene Gouletas; Desiree Witte;     Attorneys for Defendant Paul Jones
Rosalie Gouletas; Brittany Gouletas;
Michael Gouletas; Victoria M. Gouletas       ROBBINS, SALOMON & PATT, LTD.
and Louis Gouletas

JOHN E. ZUMMO LAW                            By: ____________________________
                                                  Richard H. Fimoff, Esq.
                                             180 N. LaSalle Street, Suite 3300
By: ____________________________             Chicago, IL 60601
    John E. Zummo, Esq.                      Tel: 312/782-9000
233 South Wacker Drive                       rtizna@resplaw.com
Suite 2275                                   rfimoff@rsplaw
Chicago, Illinois 60606                      Attorneys for Defendant James Paul
Tel: 312/504-1333
jzummo@zummolaw.com
Attorney for Defendants
Stuart T. Adler, Individually and as
Trustee



STAMOS & TRUCCO LLP                          ROLEWICK & GUZKE, P.C.




                                           -3-
 Case: 1:18-cv-00349 Document #: 123 Filed: 05/01/19 Page 4 of 4 PageID #:1385




By: ____________________________          By: ____________________________
     John J. Kakacek, Esq.                     Ryan A. Biller, Esq.
One East Wacker Drive, Third Floor        1776 S. Naperville Road, Suite 104A
Chicago, IL 60601                         Wheaton, IL 60189
Tel: 312/630-7979                         Tel: 630/653-1577
mtrucco@stamostrucco.com                  ryanb@rglawfirm.com
jkakacek@stamostrucco.com                 Attorneys For Defendant Warady & Davis,
Attorneys for Defendant George Spanos     LLP


BEERMANN PRITIKIN MIRABELLI
SWERDLOVE LLP                             ___________________________
                                          GEORGE STRAY
                                          32 Tempie Lane
By: ___________________________           Arden, NC 28704
     Howard A. London, Esq.               Pro Se
161 North Clark Street
Suite 2600
Chicago, IL 60601
Tel: 312/621-9700                         ___________________________
halondon@beermannlaw.com                  NATEL MATSCHULAT
mdelster@beermannlaw.com                  110 E. Chestnut, Suite 28J/28K
                                          Chicago, IL 60611
WILSON, ELSER, MOSKOWITZ,                 Pro Se
EDELMAN & DICKER LLP

By: ______________________________
     Kimberly E. Blair, Esq.
55 W. Monroe Street, Suite 3800
Chicago, IL 60603
Tel: 312/704-0550
kimberly.blair@wilsonelser.com
joseph.stafford@wilsonelser.com
Attorneys for Defendant Beermann
Pritikin Mirabelli Swerdlove LLP




                                        -4-
